          Case: 1:19-cv-06148 Document #: 1 Filed: 09/13/19 Page 1 of 4 PageID #:1




                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE NOTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

Syed Ali,                                               )
                                                        )
                  Plaintiff,                            )
                                                        )
          v.                                            )       No. 1:19-cv-6148
                                                        )
Volkswagen Group of                                     )
America, Inc., d/b/a Audi of                            )
America, Inc.                                           )
                                                        )
                  Defendant.                            )

                                       NOTICE OF REMOVAL

    TO:        Clerk of the Circuit Court of Cook    Michael P. McCready
               County, Cook County, Illinois         McCready Garcia & Leet, P.C.
               Richard J. Daley Center               111 W. Washington St. # 1760
               50 W. Washington Street               Chicago, IL 60643
               Chicago, IL 60602                     service@mccreadylaw.com
                                                     Michael@mccreadylaw.com

          Defendant, VOLKSWAGEN GROUP OF AMERICA, INC. (hereinafter “VWGoA” 1), by

its undersigned counsel, hereby removes this case to this Court from the Circuit Court of Cook

County, Illinois, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, and in support thereof, states as

follows:

                                          INTRODUCTION

          1.      On July 5, 2019, Syed Ali (“Plaintiff”) filed his Complaint at Law against

Volkswagen Group of America, Inc. d/b/a Audi of America, Inc. (“VWGoA”) in the Circuit Court

of Cook County, Case No. 2019 L 007390. (See Plaintiff’s Complaint, attached hereto as Ex. A).

          2.      Plaintiff seeks money damages for claimed personal injuries related to a July 5,


1
  Audi of America, Inc. is not a separate entity. It is an operating unit of Volkswagen Group of America,
Inc.
       Case: 1:19-cv-06148 Document #: 1 Filed: 09/13/19 Page 2 of 4 PageID #:1




2017 incident on I-88 in DuPage County, Illinois, involving a 2018 Audi Q5 (“Audi”) (See Ex. A,

at ¶ 5-7).

        3. VWGoA’s basis for removal to federal court is diversity of citizenship jurisdiction

pursuant to 28 U.S.C. § 1332 because: 1) there is complete diversity of citizenship between

Plaintiff and Defendant; and 2) the amount in controversy, exclusive of interest and costs, exceeds

seventy-five thousand dollars ($75,000.00).

             DIVERSITY JURISDICTION AND AMOUNT IN CONTROVERSY

        4.      This Court has original jurisdiction of this matter under the provisions of 28 U.S.C.

§ 1332 as the parties are diverse, and the action may be removed to this Court pursuant to the

provisions of 28 U.S.C. § 1441.

        5.      At the time of the incident complained of and at the time Plaintiff filed his

Complaint, Plaintiff, SYED ALI, was a citizen of Illinois residing in Des Plaines, Cook County,

Illinois. (See Ex. A at ¶ 1.)

        6.      At the time of the incident complained of and at the time Plaintiff filed his

Complaint, VWGoA was a corporation incorporated in the State of New Jersey with its principal

place of business located at 2200 Ferdinand Porsche Drive, Herndon, Virginia 20171. Therefore,

VWGoA is a citizen of New Jersey and Virginia for purposes of diversity of citizenship

jurisdiction.

        7.      Complete diversity of citizenship exists between the parties.

        8.      Plaintiff alleges his product liability lawsuit arises from a vehicle fire. (See Ex. A,

⁋ 5). Plaintiff alleges the Audi, “without warning, ignited the vehicle with flames,” causing him

to sustain multiple burn injuries, resulting in damages of a personal and pecuniary nature. (See Ex.

A, ¶ 5-7).




                                                   2
       Case: 1:19-cv-06148 Document #: 1 Filed: 09/13/19 Page 3 of 4 PageID #:1




       9.      Although VWGoA denies that Plaintiff is entitled to any monetary relief

whatsoever, VWGoA believes in good faith that the amount in controversy in this case exceeds

$75,000.00, exclusive of interest and costs. Tropp v. Western-Southern Life Ins. Co., 381 F.3d 591,

595 (7th Cir. 2004) (holding that a reasonable probability of the amount in controversy exceeds

$75,000).

       10.     As the matter in controversy: (i) exceeds the sum or value of seventy-five thousand

dollars ($75,000.00) exclusive of costs and interest; and, (ii) there is complete diversity of

citizenship between Plaintiff and Defendant, the underlying state court action is one in which this

Court has original jurisdiction under the provisions of 28 U.S.C. § 1332 and may be removed to

this Court pursuant to the provisions of 28 U.S.C. § 1441.

       11.     Venue in the United States District Court for the Northern District of Illinois,

Eastern Division, is proper because the State Court Action was commenced in the Circuit Court

of Cook County, Illinois.

       12.     This notice of removal is timely filed within thirty (30) days after VWGoA received

service of process of the pendency of this action. See 28 U.S.C. § 1446(b)(1).

       13.     Pursuant to 28 U.S.C. § 1446(d), VWGoA has simultaneously provided notice of

the removal of this action to Plaintiff and to the Clerk of the Circuit Court of Cook County, Illinois,

by filing a “Notice of Filing of Notice of Removal,” together with a copy of this “Notice of

Removal,” in the Cook County Circuit Court, and by serving copies of the same on Plaintiff’s

counsel. (A copy of the State Court Notice of Filing Notice of Removal is attached as Exhibit B).

       14.     Pursuant to 28 U.S.C. § 1446(a), a copy of the available court file of the Circuit

Court of Cook County is attached as Exhibit C.

       15.     By this Notice of Removal, VWGoA is not waiving any defenses, and expressly

reserves the right to contest personal jurisdiction.



                                                  3
       Case: 1:19-cv-06148 Document #: 1 Filed: 09/13/19 Page 4 of 4 PageID #:1




        WHEREFORE, Defendant, Volkswagen Group of America, Inc. (“VWGoA”),

respectfully requests that this action now pending in the Circuit Court of Cook County, Illinois, be

removed to the United States District Court for the Northern District of Illinois, Eastern Division,

and that the United States District Court assume jurisdiction over this action and enter such other

any further orders as may be necessary to accomplish the requested removal and promote the ends

of justice.


Dated: September 13, 2019


                                              Respectfully Submitted,

                                              SWANSON, MARTIN & BELL, LLP

                                              By:    /s/ Michael A. McCaskey
                                                     One of the Attorneys for Defendant

Michael A. McCaskey (ARDC # 6286828)
Natalie J. Eschbach (ARDC # 6303259)
SWANSON, MARTIN & BELL, LLP
330 N. Wabash Ave. # 3300
Chicago, IL 60611
T: 312-321-9100




                                CERTIFICATE OF SERVICE

        The undersigned attorney certifies that a copy of the foregoing document was served
electronically via the Court’s CM/ECF system upon all attorneys of record on September 13, 2019.

                                              /s/ Michael A. McCaskey
                                              One of the Attorneys for Defendant




                                                 4
